Title: To Thomas Jefferson from Robert W. Peacock, 5 March 1805
From: Peacock, Robert W.
To: Jefferson, Thomas


                  
                     
                        to the President of the U States 
                     
                     5th. March 1805
                  
                  The Petition of Robert Ware Peacock, respectfully represents,
                  That he is confined in the prison of Washington County, in the District of Columbia, by virtue of the Sentence of the Circuit Court of the District of Columbia and County aforesaid, pronounced at their late Sessions—and without the merciful intervention of your Excellency must remain in confinement for the Space of five years and upwards, and untill your petitioner pays a fine of Two hundred And fifty Dollars, imposed upon him by the said Circuit Court.
                  That in consequence of such Sentence the wife and two innocent and helpless children of your unfortunate petitioner, are involved in ruin, and by the deprivation of that support which they received from the sole exertions of your petitioner; are reduced from a state of happiness, to that of misery, poverty and distress.—
                  To lessen the Evils which assail them; is in the power of your Excellency alone; to your Known humanity therefore he appeals, not on his own, but on their account; and though the Effect of such a precedent might produce hesitation in a mind actuated solely by Justice, yet the peculiar Circumstances of its being the first Transgression of the Law in this Case, may plead in favour of an exercise of that high prerogative of Pardon, which is so justly placed by our Country, in our first and chief Magistrate.
                  Your unhappy Petitioner prays your Excellency to grant him, in Mercy, your pardon for his Offences, (and his future Conduct shall evidence the good Effect of your Clemency) and a remission of the fine so imposed upon him, and he respectfully states he is unable to pay, that he may thereby liberated from imprisonment, and restored to his afflicted and unhappy family, who are innocent sufferers for his misconduct—
                  These Circumstances, united with a wish on the part of a great proportion of the Inhabitants of the said County of Washington, as evidenced by a recommendation to your Excellency, in favour of your unfortunate Petitioner, (in which proportion are included a majority of the Grand and Petit Jurors who severally acted on his Case) Your petitioner indulges a hope will operate with your Excellency to take his Cases into Consideration, and that your Excellency will, in Mercy grant your pardon, and remission of the said fine—upon such terms, and Conditions, (if any) as to your Excellency shall seem meet.
                  And your petitioner as in Duty bound will ever pray &c.
                  
                     Robert W Peacock 
                     
                  
               